 In theMatterofAMERICAN PEARL BUTTON COMPANYandAnIAL-GAMATED CLOTHING WORKERS OF AMERICA, C. I.O.Case No. 18-C-967.-Decided May 18, 1944DECISION'IANDORDERUpon complaint issued pursuant to charges duly filed by Amal-gamated Clothing Workers of America, C. I. 0., herein, called theUnion, against American Pearl Button Company, Washington, Iowa,herein called the respondent, a hearing was held before a Trial Ex-aminer at Washington, Iowa, from December 9 to 11, 1943, inclusive,in which the Board; the respondent, and the Union participated bytheir representatives.The Board has reviewed the rulings "of theTrial Examiner made on motions and on objections to the admissionof evidence and finds that no prejudicial error was committed. - Therulings are hereby affirmed.On January 26, 1944, the Trial Examiner issued his IntermediateReport, finding that the respondent had engaged in and was engagingin violations of Section 8 (1), (3), and 4 of the Act.Exceptions tothe Intermediate Report and a brief were thereafter filed ,by therespondent and have been considered by the Board.Oral argumentwas held before the Board at Washington, D. C., on April 27, 1944.The respondent and the Union were represented by counsel and par-ticipated in the oral arginnent:Upon consideration of the entirerecord, we adopt the findings, conclusions, and recommendations ofthe Trial Examiner, a copy of whose report is attached hereto,'exceptinsofar as they are inconsistent with our findings, conclusions, andorder hereinafter set forth.The record is clear and we are convinced, as the Trial Examinerfound, that the respondent discriminated against Carrie , Rabenold,Beulah Vinton, and Harriet Shaw for the reason that they were mem-bers of the Union and participated in activities in behalf of the Unionand for the further reason that they testified as witnesses for theBoard in the earlier unfair labor practice proceeding.Case No.C-2668,1 in which the Board found the respondent guilty of i nfair'Hatter ofPearl Button Company and Washington Chamber of Commerce,Washington,Iowa, 52 N: L. R. B 111356 N. L.R. B, No. 120.613 1-614DECISIONSOF, NATIONALLABOR RELATIONS BOARD,labor practices.However, the Trial Examiner also found that, forthe same reasons, the respondent had discriminated against AnnaAmlong.We do not agree with the finding as to Amlong.We areof the ®pinion that her, low production record and low seniorityrating were -justification for the respondent's delay in recalling l icyto work following the departmental shut-down of July 15, 1943.In determining ,the' order, of recall of employees to work after lay-off, the respondent's general policy was to consider need of the em-'ployee, merit, and seniority.The employees in the automatic and carv-ing department, in which Amlong worked, were paid on a piece-ratebasis.In the event an employee failed to produce a number of buttonssufficient to entitle him to wages at the rate of 40 cents per hour, therespondent sustained a loss with respect to_such services, since, underthe applicable minimum wage law, each employee was entitled to aminimum payment of 40 cents an hour without respect to the amountof his production. - The record discloses that between September 7,'1942, the date Amlong commenced her employment with the respond-ent, and November 27, 1943, Amlong-failed to earn her minimum wagein '19 of 46 weekly pay periods. -The loss per pay period thereby sus-tained by the respondent on Amlong's services ranged in amount from$0.24 to $7.90, and totaled $44.90. In each pay period between March13 and July 17, 1943, Amlong failed to earn her minimum wage. Onthe other hand, 6 employees who had failed to earn their minimumwage during the 4 pay periods immediately preceding the lay-off, werereemployed on July 20, 1943, when work in the automatic and carvingdepartment was resumed. Of the 6, 2 were transferred to the countingdepartment, and the other 4 were reemployed at the machines they hadoperated at the time, of the lay-off.The total loss suffered by the re-'spondent with respect to the services of each of these 6 employeesAmounted to $6.37, $3.04,, $6.36, $9.31, $6.83, and $5.78, respectively.During the same period of time, Amlong's total deficiency was either$8.55 or $9.65.2However, each of these 6 employees had worked forthe respondent considerably longer than had Amlong, who had beenill the respondent's employ only since September 7, 1942.3Amlongmay have had somewhat greater need for employment than did 4 ofthe 6 employees, but it is impossible, on the basis of the record beforeus; to consider this factor, as conclusive 4 In view of Amlong's statusThe two exhibits introduced herein covering Amlong's production record are incon-sistent as to the amount of her deficiency during that period.81935; Springman, September 15, 1939; Lambert, October 11, 1940; Wiley,'April 8, 1941;Moriarty, September 10, 1941 ; Edwards, April 13, 1942; and Amlong, September 7, 1942.time because'of ill health.Wiley and Moriarty were married; their husbands were inthe armed services.Edwards was married and bad one child ; her husband was employed.Springman's husband was employed.Wiley, Moriarty, and Springman had no children. AMERICAN PEARL BUTTON COMPANY.615as to production record, seniority rating, and financial need,as -con=trasted with such status of other employees of comparable efficiencyin her department,we conclude and find that the respondent did notdiscriminate against Amlong by delaying her recall to work as allegedin the complaint.'Since we have found'that the respondent- did not discriminate withrespect to the hire and tenure of employment of Anna Amlong, weshall order that the complaint be dismissed as to her.Upon the basis of the foregoingfindingsof fact, and upon the entirerecord in-the case, the Board makes the following :CONCLUSIONSOF LAW-1.Amalgamated Clothing Workers of America, affiliated with theCongress of Industrial Organizations, is a labor organization, withinthe meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employ-ment' of Carrie R tbenold, Harriet Shaw, and Beulah Vinton andthereby discouraging-membership in Amalgamated Clothing Workersof America, affiliated with the Congress of Industrial Organizations,the respondent has engaged in and is engaging in unfair labor prac-tices, within the meaning of Section 8 (3) of the Act; and by discrim-inating against Carrie Rabenold, Harriet Shaw, and Beulah Vintonfor the reason that they testified at a hearing conducted under theprovisions of the Act, the respondent has engaged in and'is engaging inunfair labor practices, within the meaning of Section 8 (4) of the Act.3.By interfering with, restraining, and coercing its employees in theexercise of the rights guaranteed in Section 7 of the Act, the respond-ent has engaged in and is engaging in unfair labor practices; withinthe meaning of Section 8 (1) of the Act.4.The aforesaid unfair labor. practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6)-and (7) ofthe Act.5.The respondent has not discriminated with respect to the hireand tenure of employment of Anna Amlong. 'ORDER ''Upon the basis of the above findings of fact and conclusions of law,and pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that the respondent,American Pearl Button Company, Washington, Iowa, and its officers,agehts, successors, and assigns, shall :,1.Cease and desist from:,(a)Discouraging membership' in Amalgamated Clothing Workersof America, affiliated with the Congress of Industrial Organizations, I616DECISIONS OF NATIONAL LABOR' RELATIONS BOARDor in any other labor organization of its employees,by refusing atimely reinstatement to any of its employees, or,in any other manner,discriminating in regard to their hire and tenure of employment, orany term or condition of employment;(b) In any other manner interfering with, restraining,or coercingits employees in the exercise of the right to self-organization,to form,join, or assist labor organizations,to bargain collectively throughrepresentatives of -their,own choosing,and, to,engage in concertedactivities for the'purposes of collective bargaining or other mutualaid or protection,as guaranteed in Section7 of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :'(a)Make whole Carrie Rabenold, Harriet Shaw, and Beulah Vinton'for any loss of pay they may have suffered by reason of the respond-ent's discrimination against them,by payment to each of them of asum o£ money equal to the amount which she normally would haveearned as wages from July 20, 1943, the date of the respondent's dis-crimination against her,to the date of the respondent's offer of rein-statement,less her net earnings during such period;(b)Rescind immediately its rules prohibiting circulation of peti-tions and participation in organizational activities insofar as suchrules prohibit union activity,including solicitation,on company prop-erty during the employees'own time;(c) Immediately post in conspicuous places in and about its plantatWashington,Iowa, and maintain for a period of at least sixty (60)consecutive days from the date of posting, notices to its employeesstating: (1) that the respondent will, not engage in the conduct fromwhich it is ordered to cease and desist in paragraphs 1 (a) and (b)of this Order; (2) that the respondent will take the affirmative actionset forth in paragraphs, 2 (a) and (b) of this Order; (3) that the'respondent's employees are free to become or remain members ofAmalgamated Clothing Workers of America, affiliated with the Con-'gress of Industrial Organizations,and that the respondent will notdiscriminate against any employee because of membership or activity,in that organization; and (4) that the respondent's employees arefree to engage in concerted' activities upon the respondent's premisesduring their free time and that the respondent will not- discriminateagainst any employee because of such,activity;(d)Notify the Regional Director for the Eighteenth Region in,writing, within ten (10) days from the date of this Order, what stepsthe respondent has taken to comply herewith.AND ITIs FURTHER ORDERED thatthe complaint be, and it hereby is,dismissed insofar as it alleges that the respondent has discriminatedin regard to the hire and tenure of employment of Anna Amlong. AMERICAN PEARL BUTTON COMPANY,617.INTERMEDIATE REPORTiMr. Stephens M. Reynolds,for the Board.'Mr. Roscoe P Thoma,of Fairfield, Iowa, andMr.W. A. RinckhoffandMr.Harvey B. Rector,of Cincinnati, Ohio, for the respondent.Mr. E D. Schultheis,of Muscatine, Iowa, for the Union,,STATEMENT OF THE CASEUpon a second amended charge duly filed on November 22, 1943, by Amalga-mated Clothing Workers of America, C. I. 0, herein called the Union, the Na-tional Labor Relations Board, herein called the Board, by, its Regional Directorfor the Eighteenth Region (Minneapolis, Minnesota),,issued its complaint datedNovember 26, 1943, against American Pearl Button Company, herein called therespondent, alleging that the respondent had engaged in and was engaging inunfair labor practices affecting commerce, within the meaning of Section 8 (1),(3), and (4) and Section 2 (6) and (7) of the National Labor Relations Act, 49Stat. 449, herein called the Act.Copies of the complaint and notice of hearingwere duly served upon the respondent and the Union.-With respect to the "unfair labor practices, the complaint alleged in substancethat the respondent: (1) on or about October 23, 1943, and since that date by itsofficers, agents and employees has interfered with, restrained, and coerced itsemployees in the exercise of the rights guaranteed in Section 7 of the Act by pub-lishing and distributing to its employees a printed pamphlet entitled "Employ-ment and Labor Policy;" and (2) on July 20, 1943, failed and refused to recallto work Carrie Rabenold, Harriet Shaw, and Beulah Vinton until stated datesand failed and refused to recall Anna Amlong, for the reasons that they, and eachof them, joined and assisted the Union, engaged in concerted activities with otheremployees, and gave testimony before a Trial Examiner of the Board on June 17,1943, in Case No. C-2668.On December 7, 1943, the respondent filed an answer, admitting certain al-legations of the complaint as to the nature of its business but denying that it hadconimitteed any unfair labor practices.Pursuant to notice, a hearing was held at'Washington, Iowa, from December9 to 11, 1943, before the undersigned Trial Examiner, duly designated by theChief Trial Examiner.The Board and the respondent were represented bycounsel, and the Union by its representative.All parties participated in thehearing.Full opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence-bearing on the issues was afforded all parties.At the close of the Board's case, counsel for the Board moved to conform thecomplaint to the proof as to names and dates,' particularly to show that BeulahVinton was recalled to work on October 20, 1943, instead of November 1, 1943,as alleged in the complaint and that Anna Amlong was recalled on November27, 1943.The motion was granted without objection.At the close of the Board'scase, counsel for the respondent moved to dismiss that portion of the com-plaint alleging violation of Section 8 (1) of the Act.At the close of the wholecase this motion was renewed and the respondent further moved to dismiss theentire complaint.Ruling was reserved on these motions at the hearing.Themotions to dismiss are hereby denied.At the close of the hearing, counsel for the Board 'and the respondent arguedorally on-the record before the undersignedPursuant to permission grantedat the hearing, counsel for the Board and the'respondent thereafter filed briefswith the undersigned.N 618DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case and from his observation of the witnesses,the undersigned makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe American Pearl Button Company is an Iowa corporation, having its prin-cipal office and place of business i11 Washington, Iowa, where it is engaged inthe manufacture, sale and distribution of pearl buttons.During the calendaryear 1942, the respondent purchased about 2000 tons of mussel shells for useat its Washington plant, approximately 50 percent of which was purchased andshipped to the plant from points outside the State of Iowa.During the sameperiod, the respondent sold finished products manufactured at its Washingtonplant in the approximate value of $900,000, of which about 90 percent was soldand shipped to points outside the State of Iowa.II.THE ORGANIZATION INVOLVEDAmalgamated Clothing Workers of America, is a labor organization affiliatedwith the Congress of Industrial Organizations.' It admits to membership em-ployees of the respondent. -III.THE UNFAIR LABOR PRACTICESA. BackgroundThe hearing in Case No. C-2668,' referred to in the complaint was held beforea'Trial Examiner on June 17 and 18, 1943. Carrie Rabenold, Harriet Shaw,Beulah Vinton, and Anna Amlong, together with other employees of the respond-ent, testified as witnesses for the Board at that hearing.With respect to therespondent American Pearl Button Company, the Board in its Decision andOrder iii Case No. C -2668, dated October 4, 1943, found that the respondent byby certain anti-union statements and conduct of its president, plant superintendent, and foremen, had interfered with, restrained, and coerced' its employees insthe exercise of'the rights guaranteed in Section 7 of the Act and ordered therespondent to cease and desist from such activities and to take certain affirmativeaction to effectuate the purposes of the Act.At the time of the hearing' in the instant proceeding, the respondent had notcomplied with the Board's Decision and Order.-B. The discriminatory lay-offsOn or about June 16, 1943, Carrie Rabenold had a conversation with FredBey, the foreman of her department.During the conversation, Rabenold, toldBey that she was going to be a witness at the hearing (in Case No. C-2668)and that .she would tell ^ the truth whether he liked it or not. Bey replied,"Then it's going to be too bad for you."'IMatter ofAmerican Pearl Button Company and Washington Chamber of Commerce,Washington, IowaandAmalgamated Clothing' Workers of America,C. L.O., 52 N. L R. B.1113'aRabenold testified to the above conversation at the hearing in Case No. C-2668 andthe Trial Examiner credited her testimony despite Bey's denial. In its- Decision andOrder the Board sustained the Trial Examiner's findings concerning statements made byBey to employees Vinton, Rabenold and Shaw. These statements were clearly, and the,Board found them to be, anti-union. AMERICAN PEARL BUTTON COMPANY619Prior-to July 16, 1943, the respondent employed four mechanics whose dutieswere to service the machines in the "automatic and carving'department."RabenoldShaw,'Vinton and Amlong were employed in this department andBey was its foreman.On July 15, 1943,all four mechanics resigned their posi-tions, apparently without any advance notice to the respondent.3Their resigna-tions necessitated a shut-down of the automatic and carving department fromJuly 16 to 20, 1943.On the night of July 15 and the morning of July 16, Beyadvised the employees that a lay-offwas necessary,and that he would recallthem to work as soon as he could use them. On July 20 Bey recalled to workabout 22 employees.About 16 of these employees returned to work in theautomatic and carving department and without exception they operated thesame machines they had operated prior'to the lay-off.The remainder of the22 employees recalled were transferred to work in other departments in theplant.On July 15,1943, the respondent employed approximately 50 persons (ex-cluding mechanics)in the automatic and carving department.As of the dateof the hearing,approximately 38 of these employees had returned to work forthe respondent.'Harriet Shaw was recalled on September 15; Beulah Vinton on October 20; andAnna Amlong on November 22, 1943. Carrie Rabenold was recalled by therespondent on September 15 but at'her own, request did not return to workuntil September 20, 1943.-Concluding FindingsOn or about October 22,1943, the respondent published and distributed to itsemployees,a pamphlet entitled"Employment and Labor Policy," in which thefollowing section is contained :2.The lay off and employment continuity policy of the company'is asfollows :,(a)How badly the employee needs the work.(b)Merit.-(c)Length of service with the Company.Lay off and employment continuity shall be departmental and shall alwaysbe governed by the above factors as it has been in the past.At the hearing the respondent contended that the above policy had been ineffect for many years and that it governed the recalls to work on July 20 andthereafterHowever, it does not appear that the respondent followed -the, above policywith respect to employees recalled to work in the automatic and carving depart-ment.As to this department, those employees were recalled on July 20 whoon' July 16 were operating, the machines which produced buttons that therespondent determined to produce after the shut-down.The respondent's wit-nesses testified, in substance, that all types of buttons were urgently needed,after the shut-down, that certain types were more urgently needed than others,It is undisputed that the Union barred mechanics from membership because it con-sidered them to be supervisory employeesAt all times mentioned herein, Rabenold,Shaw,Vinton and Amlong were active members of the Union.IHarriet Shaw and other witnesses for the Board testified that they had never heardof the above lay-oF policy prior to receiving a 'pamphlet on or about October 23, 1943Further,there is no evidence that the respondent had ever published or otherwise madeknown this policy to its employees prior to October 22, 1943 620DECISIONSOF NATIONALLABOR RELATIONS BOARDand that the employees were recalled to work -in the automatic and carvingdepartment accordingly. , In the opinion of the undersigned the respondent'sfailure to produce the, best evidence, i. e , its inventory and order records insupport of this testimony, is significant.-Rabenold was first employed by the respondent on October 15, 1034; Shawon March 9, 1931; Vinton on March 9, 1937; and Ainlong on September 7, 1942.Many of the' employees recalled after the lay-off and before these four em-ployees were recalled to work had less length of service with the respondent.'The respondent's records show that a number of employees were recalled onJuly 20 whose production records were worse than those of Rabenold, Shawand Vinton. In fact, Rabenold and Shaw had excellent productionrecords e'Even if the respondent had such a lay-off policy as set forth above, neverthelessit appears from the evidence that at least Rabenold, Vinton and Amlong hadas much or more need for the work than a , number of the employees recalledon July 20, including those transferred into departments other than the auto-matic and carving department on that, date, and that the respondent made noinvestigation of the employees' needs, relying instead on Bey's indefinite knowl-edge of their personal affairs.'Further, the evidence shows that Bey, who hadthe authority to decide the-order in which certain of the employees were to berecalled to work, had an anti-union attitude and, as set forth above, hadthreatened Rabenold -with retaliation if she told the truth at the hearing inJune, 1943.It is significant that Vinton, Rabenold, Shaw and Ainlong-werethe only employees in the automatic and carving department who testified as5ArleneWeinard, the only employee in the Automatic and Carving Department whotestified at the hearing in June,1943,as a witness for the respondent,was first employedby the respondent on July 20,1942,and after the lay-off, was recalled to work on July 20,1943In addition to Weinard,therewere many other employees recalled to work onJuly 20, 1943,who had less length of service with the respondent than Rabenold, Shawand Vinton.Some of these employees,and particularly those who were first employedby the respondent after Amlong, -were Myrtle Wenger,Laura Harland,Mae Whetstine andEsther,Kerr.At least6 employees who had less length of service than either Rabenold,Shaw, Vinton or Amlong,or all of them,and who were recalled on July 20, were transferredinto departments other than the Automatic and Carving DepartmentO Respondent's employees were paid on a piece-rate basisFor the four pay periodsproceeding the lay-off, the payroll records disclose that Rabenold and Shaw at all timesexceeded the minimum wage required under Federal legislation,that 11 employees whowererecalled towoik on July 20 failed to make the minimum wage during one or moreof these pay periods;that five of the employees recalled on July 20 had piece-rate earningsless than those of Vinton ; but that all of the employees recalled on July 20 had betterproduction records than did Amlong7 The undisputed evidence shows that at the time of the lay-off Rabenold,Amlong andVinton were married ; that Amlong had three childien and Vinton had two ; that all threeof these employees had husbafids who were enable to engage in;full-time employment dueto ill health;that the 'earnings of each of these employees was needed to help support herfamily;,and that Bey was, aware of the condition of Rabenold'shusbandThe evidenceshows that Shaw was married and had one son of high school age, that her father waspaitially dependent upon her,that her husband also worked for the respondent,and thather son was working at or about the time of the lay-off.Shaw testified that her husband'swages were not suthcient to maintain her family and that she needed the workWith respect to the employees recalled to work on July 20,the evidence shows that fourand possibly five were not married and were without dependents,that one was a widowwithout children;and that four who had no children were married to husbands who *ereeither working or in the armed forcesAt least two of the above employees were trans-ferred on July 20 into departments other than the Automatic and Carving Department.In addition,it appears from the evidence that.these were 8 other employees recalled on-July 20 whose need for the work was no greater,and insome cases far less, than that ofeither Rabenold,Shaw, Vinton or Amlong- AMERICAN PEARL BUTTON COMPANY621witnesses for the Board at that hearing, I which was held about one monthbefore the lay-off.Accordingly, the undersigned is convinced and finds thatthe respondent discriminated against Rabenold, Vinton, Shaw and Amlong,innot recalling them to work on July 20, 1943, because of their membership in andactivities on behalf of the Union and for the further reason that they testifiedas witnesses for the Board in Case No. -2068. By thus discriminating againstRabenold, Vinton, Shaw and Amlong the respondent has discouraged member-ship ii the Union and interfered with, restrained, and coerced its-.employeesin the exercise of the rights guaranteed by Section 7 of the Act.C. Interference, restraint, wid coercionThe pamphlet entitled "Employment and Labor Policy," mentioned above,was distributed by the respondent to its employees in their_pay envelopes onor about October 22, 1943Copies of the rules were also posted on the bulletinboards.Under "Rules and Regulations," this pamphlet contained the following:2No petitions shall be passed on either companytimeor property.4.Participation in of ganization activities of any kind on company timeand property are strictly prohibited.'The undersigned finds that the respondent, by publishing and distributingthe aboverulesto its employees, interfered with, restrained, and coerced itsemployees in the exercise of the rights guaranteed them in Section 7 of the Act,in that these rules prohibited, on company pioperty, concerted or union activ-itiesof employees on their free time, as distinguished from working time.'Further, the evidence in the instant proceeding shows that the posting anddistribution to employees of these rules onOctober 22, 1913,only 18 days afterthe Board had rendered its Decision and Order in Case No. C -266, were directedagainstorganizational efforts of employees in behalf of the Union, and theundersignedso finds.From the Board's Decision and Order, it is clear thatthe respondent was antagonistic towards the Union.At the time of thepostingand distribution it does not appear-that any other union was attempting toorganize the respondent's employeesIt does appear that the respondent hadposted the same rules about 3 years previously; but on the other hand, therecord indicates that other than this posting, the respondent had never stiictlyenforced the rules or otherwise called them ,to the attention of the employeesMoreover, there is no evidence in the case of any concerted or union organiza-tional, activities by employees on company tune- and property or that suchactivities interfered with the plant's production.IV. THE EFFECT OF THE UNFAIR LABOR PRACTIOES UPON COMMERCEThe activities of the respondent set forth in Section III above, occurring inconnection with the operations of the respondent described in Section I above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.8The above two ruleswere also posted in the respondent's planton or about August 21,1940.The recordisnot clear,hognever,as to the lengthof time the rulesremainedposted.-9In the Matter of Peyton Packing Company,Inc.,andAmalgamated Meat Cutters andButcher Workmen of North America,A. F. of L.,Local #606,49 N. L. It. B 828 622,DECISIONSOF NATIONALLABOR RELATIONS BOARDIV.THE REMEDYSince it has been found that the respondent 'has engaged. in certain unfairlabor practices, it will be recommended that it cease and desist therefrom,and that it take certain affirmative action designed to effectuate the policiesof the Act.The undersigned has found that the respondent has discriminated in regardVinton; and Anna Amlong. The undersigned will therefore recommend that the'respondent make them whole for any loss of pay they may have suffered by reasonof the respondent's discrimination against them, by the payment to each of themof a sum of money equal to the amount which she would normally have earned aswages from July 20, 1943, the date of such discrimination, to the date of offer ofreinstatement, less her net earnings,10 during said period.The undersigned has also found that the respondent committed an unfair laborpractice by publishing and distributing to its employees on- or about October 22,1943, a pamphlet entitled "Employment and Labor Policy," which interfered with,restrained, and coerced the employees in the exercise of the rights guaranteed inSection 7 of the Act.The deterrent influence of such publishing'and distributionand of the pamphlet itself can be removed only by a statement by the respondent,properly publicized,^to the effect that its employees are free to exercise the rights.guaranteed them by the Act without risk of discrimination for so doingAc-cordingly, it will be recommended that such notice be posted by the respondent.Upon the basis of the above findings of fact and upon the entire record in thecase, the undersigned makes the following :CONCLUSIONS OF LAW1.Amalgamated Clothing `Vorker-s of America, C. I. 0. is a labor organization,within the meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure'of employment of CarrieRabenold, Harriet Shaw, Beulah Vinton, and Anna Amlong, thereby discouragingmembership in a labor organization, the respondent has engaged in and isengaging in unfair labor. practices within the meaning of Section 8 (3) of the Act ;and by discriminating against the above employees for' the reason that theytestified at a hearing conducted under the provisions of Act, the respondent hasengaged in and is engaging in unfair labor practices, within the meaning of Section8 (4) of the Act.3.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the respondent has engaged inand is engaging in unfair labor practices, within the meaning of Section 8 (1) ofthe Act.-4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce, within the meaning of Section 2 (6) and (7) of the Act.10 By "net earnings" is meant earnings less expenses, such as for ti ansportation, room,and board, incurred by an employee in connection with obtaining work and working else-where than' for the respondent, which would not have,been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewheieSeeMatterof Crossett Lumber CompanyandUnited Brotherhood of Carpenters and Joiners of America,Lumber and Sawmill Workers Union,' Local, 2590,8 N L R B 440. Monies received for -work performed. upon Federal, State, county, municipal, or other work-relief projects shallbe considered as, earningsSeeRepublicSteelCorporation v N. L. R. B,311 U., S. 7.e AMERICAN PEARL BUTTON COMPANY623RECOMMENDATIONS-Upon the basis of the above findings of fact and conclusions of law, the under-signed recommends that the respondent, American Pearl Button Company, Wash-ington, Iowa, its officers, agents, successors, and assigns shall :1.Cease and desist from :(a)Discouraging membership in Amalgamated Clothing Workers of America,C. I. 0., or any other labor organization of its employees, by refusing a timelyreinstatement"'to any of its employees, nor im,any other manner discriminating inregard to their hire or tenure of employment, or any term or condition of em-ployment ; -(b) In any other manner interfering with, restraining, or coercing its employeesin the exercise of the right to self-organization, to form, join, or assist labororganizations, to bargain collectively through representatives of their ownchoosing, 'and to engage in concerted activities for the purpose of collective bar-gaining or other mutual aid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act :(a)Make whole Carrie Rabenold, Harriet Shaw, Beulah Vinton, and Anna Amlong,for any loss of pay they may have suffered by reason of the respondent's dis-crimination against them, by the payment to each of them of a sum of money equalto the amount which she would normally have earned as wages from the dateof the discrimination to the date of the respondent's offer of reinstatement, lessher net earnings " during said period ;-(b)Rescind its rule prohibiting concerted activities by its employees on itsproperty during their free time;(c) Immediately post in donspicuous places in and about its plant at Wash-ington, Iowa, and maintain for a period of at,least sixty (60) consecutive daysfrom the date of posting, notices to its employees stating : (1) that the respondentwill not engage in the conduct 'from which it is recommended that it cease anddesist in paragraph 1 (a) and (b) of these recommendations; (2) that the're-spondent will take the affirmative action set forth in paragraph 2 (a) and (b) ofthese recommendations; (3) that the respondent's employees are free to becomeor remain members of Amalgamated Clothing Workers of America, C. I 0, thatthe respondent will not discriminate against any employee because of member-ship or activity in that organization ; and (4) that the respondent's employees arefree to engage in concerted activities upon the respondent's premises during theirfree time and that the respondent will not discriminate against any employee be-cause of such activity ;(d)File with the Regional Director for the Eighteenth Region, on or before ten(10),days from the date of the receipt of this, Intermediate Report, a report inwriting setting forth in detail the manner and form in which the respondent hascomplied with the foregoing recommendations.It is further recommended that unless on or before ten (10) days from the dateof the receipt of this Intermediate Report, the respondent notifies said RegionalDirector in writing that it will comply with. the foregoing recommendations, theNational Labor Relations Board issue an order requiring the respondent to takethe action aforesaid.-As provided in Section 33 of Article II of th'e Rules and Regulations of theNational Labor Relations Board, Series 3, effective November 26, 1943, any partyi1iSee footnote10,supra., 624DECISIONS OF NATIONAL,LABOR-RELATIONS' BOARDIor counsel for the Board may within fifteen,(15) days from the date of the entryof the order transferring the case to the Board,pursuant to Section 32 of ArticleII of said Rules and Regulations,file with the Board,Rochambeau Building, Wash-ington, D. C.,an original and four copies of a statement in writing setting forthsuch exceptions to the Intermediate Report or to any other part of the record orproceeding(including rulings upon all motions or objections)as he relies upon,together with the original and four copies of a brief in support thereof. Imme-diately upon the filing of-such statement of exceptions and/or brief,the party orcounsel for the Board filing the same shall serve a copy thereof upon each of theother parties and shall file a copy with the Regional Director.As further pro-vided in said Section 33, should any party desire permission to argue orally before-the Board request therefor must be made in writing to the Board within ten(10) days from the date of the order transferring the case to the Board.JOIIN H. EADIC,Trial Examiner.Dated January 26, 1944tr1